Citation Nr: 1037681	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial higher rating for left pectoralis major 
muscle strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from May 2000 to May 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A  Board 
hearing at the RO was held in September 2008.  The Board 
previously remanded this issue for further development in January 
2009.  

By rating decision in February 2010, the RO increased the left 
pectoralis major muscle strain disability rating to 20 percent, 
effective October 15, 2009.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that condition.  
AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore 
remains in appellate status. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, there is no indication in the record that reasonably raised 
a claim of entitlement to a TDIU.  Although the Veteran testified 
as to the impact of his disability on certain occupational tasks 
and capabilities, it was noted that he was in fact working.  
Recent VA examination in October 2009 includes a comment from the 
examiner that there was no significant impact on the Veteran's 
occupation.  The Board finds no indication in the record that 
reasonably raises a TDIU claim. 


FINDING OF FACT

Throughout the course of the appeal, the Veteran's left 
pectoralis major muscle strain has been productive of a 
disability picture that more closely approximates that of a 
moderate muscle injury, but not a moderately severe muscle 
injury.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent evaluation, but no 
higher, for left pectoralis major muscle strain have been met, 
effective May 25, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.20, 4.55, 4.56, 4.73 including Diagnostic Code 
5302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in June 2006), another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims has 
also determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
veteran was furnished proper VCAA notice with regard to the  
claim of service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The record shows that the June 2006 VCAA letter also advised of 
the types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).  

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the June 2006 letter 
as well as a February 2009 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal. 

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in June 
2006, which was prior to the September 2006 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.  

However, the Board believes that the nature of the present appeal 
is somewhat different from the situation addressed in Vazquez-
Flores because the present appeal involves the issue of a higher 
initial rating, not a claim for an increased rating.  Regardless, 
the U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez-Flores, to the extent the 
Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009).  Reviewing the June 2006 and February 2009 
correspondences in light of the Federal Circuit's decision, the 
Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-
compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records, Board hearing testimony, VA vocational rehabilitation 
file, and VA examination reports.  

In the January 2009 remand, the Board directed the RO to contact 
the Veteran and request he submit any additional emergency room 
records and records concerning filings  for employment 
compensation or authorizations so that the RO could obtain these 
records.  The RO was also directed to associate the Veteran's VA 
vocational rehabilitation file with the claims file as well as VA 
treatment records from October 2007 the present.  In the February 
2009 letter to the Veteran, the RO requested such information, 
but the Veteran failed to respond.  Further, the vocational 
rehabilitation file as well as the VA treatment records have now 
been associated with the claims file.  Thus, the Board concludes 
that the RO has met its duty to assist and substantially complied 
with the January 2009 remand.  See Stegall v. West, 11 Vet.App. 
268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in September 2006 and 
October 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 
204 (1994).  Thus, the Board finds that a further examination is 
not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 



Analysis

The Veteran is seeking an initial higher rating for his service-
connected left pectoralis major muscle strain.  Disability 
evaluations are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As in the instant case, at the time of an initial 
rating, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Id. at 126.

The RO has rated the Veteran's left pectoralis major muscle 
strain by analogy under Diagnostic Code 5302 for muscle injury.  
The RO has rated the Veteran's disability as noncompensable prior 
to October 15, 2009, and as 20 percent disabling from October 15, 
2009.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, unless 
the injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2009); see also 38 C.F.R. § 4.14.

There will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with exceptions to this rule relating only to 
the knee and the shoulder.  See 38 C.F.R. § 4.55(c).  
Additionally, the combined evaluation of muscle groups acting on 
a single unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles groups I 
and II are acting on the shoulder.  38 C.F.R.  § 4.55(d).

When compensable muscle group injuries are in the same anatomical 
region, but do not act on the same joint, the rating for the most 
severely injured muscle group will be increased by one level, and 
used as the combined evaluation for all affected muscle groups.  
38 C.F.R. § 4.55(e).

Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the purposes of 
determining schedular compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be rated as 
severe, unless (for locations such as the wrist or over the 
tibia) the evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities 
are rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the history 
and complaint, and objective findings.  38 C.F.R. § 4.56(d).

Diagnostic Code 5302, applies to Muscle Group II, which includes 
the extrinsic muscles of the shoulder girdle: (1) pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  The function of Muscle Group II affects the depression 
of the arm from vertical overhead to hanging at side (1, 2); 
downward rotation of scapula (3, 4); 1 and 2 acts with Group III 
in forward and backward swing of the arm.  Under this code, a 
slight injury to the dominant (major) or nondominant (minor) 
upper extremity will be rated as noncompensable.  A moderate 
injury to the dominant or nondominant upper extremity will be 
rated as 20 percent disabling.  A moderately severe injury will 
be rated as 30 percent disabling, if involving the dominant upper 
extremity, and as 20 percent disabling, if involving the 
nondominant upper extremity.  A severe injury will be rated as 40 
percent disabling, if involving the dominant upper extremity, and 
as 30 percent disabling, if involving the nondominant upper 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5302.

38 C.F.R. § 4.56 provides that slight muscle disability is found 
where there has been a simple wound of the muscle without 
debridement or infection.  Clinical examination would disclose 
the absence of fascial defect, atrophy or impaired tonus.  No 
impairment of function or metallic fragments retained in muscle 
tissue would be present.  38 C.F.R. § 4.56.

The type of injury associated with a moderate muscle disability 
is a through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard to 
this type of injury should include service department evidence or 
other evidence of in-service treatment for the wound and 
consistent complaints of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
should include entrance and (if present) exit scars indicating 
the track of the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is 
a through and through or deep penetrating wound by a small high-
velocity missile or large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular binding and scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle disability, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.

Objective findings should include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile track, 
and indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area. Also, muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side should indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X- ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an area 
where bone is normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in electrodiagnostic 
tests; (D) visible or measurable atrophy; (E) adaptive 
contraction of an opposing group of muscles; (F) atrophy of 
muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; and 
(G) induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).

The claims file includes private September 2003 treatment records 
from Baptist Medical Center Emergency Room, which showed that 
during service the Veteran reported with moderate chest pain. 

After service in February 2006, the Veteran presented at the 
Memorial Hospital Emergency Room for chest pain.  A chest x-ray 
was normal.  It was noted that the exact cause of the chest pain 
was uncertain.   

The Veteran was afforded a general VA examination in September 
2006.  The Veteran reported sharp pain in the pectoralis muscle 
when he abducted his shoulder beyond 90 degrees and extended his 
shoulder beyond 20 degrees.  He also stated that repetitive 
motion caused a left anterior chest stabbing pain to reoccur, 
which could take two to three days to resolve.  However, he 
indicated that since discontinuing his employment, the pain had 
resolved.  On physical examination, there was symmetrical 
pectoral muscular development, but there was tenderness to 
palpation of the original of the left pectoralis major muscle 
over the left lower anterior rib cage.  There was no loss of 
muscle bulk, palpable scars, adhesions or tendon damage.  There 
was also no bone or joint involvement.  Muscle strength was good 
and there was no evidence of loss of muscle function.  Range of 
motion of the left shoulder was normal, but he did develop a 
sharp stabbing pain with abduction that caused him to bring his 
arm down quickly.  The diagnosis was left pectoralis major muscle 
strain at the origin on the ribs of the left anterior chest wall 
at approximately the left fifth intercostal space.  

Follow up VA treatment records showed continuing complaints of 
chest pain.  Importantly, a December 2007 private treatment 
record showed that the Veteran again presented with left sided 
chest pain after lifting boxes at work.  Physical examination 
again revealed tenderness to the chest wall on the left, but 
musculature was well developed.  There were no chest wall defects 
or asymmetry.  Although there was full range of motion of the 
left arm, the Veteran did experience increase chest wall pain 
with abduction and external rotation of the left arm.  The 
assessment was chest wall strain on left.  

The claims file also includes a January 2008 letter from the 
Office of Workers' Comp Programs indicating that a claim from the 
Veteran for resolved left chest wall sprain had been accepted.  

At the September 2008 Board hearing, the Veteran testified that 
due to his disability, he was having a hard time maintaining a 
job because of the strain.  He also provided that he filed for 
unemployment compensation from his past two jobs and had been put 
on best rest.  His wife also testified that the Veteran had 
consistent pain and some serious problems with work.  They also 
reported that he had gone to the emergency room multiple times 
because of the pain.  She indicated that after a day of work or 
picking up the kids, he would be stuck in bed unable to move.  
The Veteran concluded that his condition was very painful and had 
several episodes that required bed rest prescribed by a 
physician.  He also reiterated that it affected his ability to be 
gainfully employed in his trained profession and caused his 
income to be greatly reduced.  

On remand, additional VA treatment records, including emergency 
room records, were associated with the claims file that continued 
to show complaints of chest wall pain.  The Veteran's VA 
vocational rehabilitation file showed that the Veteran was not 
entitled to Chapter 31 benefits because it was not found that the 
Veteran had a serious employment handicap. 

The Veteran was afforded a VA examination on October 15, 2009.  
The claims file was reviewed.  The Veteran reported that he 
continued to experience left sided chest pain and any movement 
made the pain worse.  There was no history of trauma, wound or 
surgery to the muscle.  On physical examination, there was no 
scarring, nerve damage, tendon damage, bone damage, muscle 
herniation, loss of deep fascia or muscle substance or limitation 
of joint movement.  The Veteran was able to perform the 
activities of daily living.  The examination did reveal 
tenderness to palpation of the intercostal muscle and tendon at 
the insertion to the sternum T4-T6, left chest.  Chest x-ray 
showed no evidence of acute cardiopulmonary disease.  The 
diagnosis was costochondritis, left chest.  No significant 
occupational effects were found, there was a mild effect on 
shopping, a moderate effect on chores and a severe effect on 
exercise and sports.  The examiner characterized the Veteran's 
disability as moderate.  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

Based on this examination, the RO increased the Veteran's 
disability rating to 20 percent, effective October 15, 2009, the 
date of the examination.  
 
However, initially, after reviewing the evidence of record, the 
Board finds that a 20 percent rating is warranted throughout the 
course of the appeal because the Veteran's disability picture has 
remained consistent during this period.  The Veteran has 
consistently reported continuing pain in the left chest wall.  
The September 2006 VA examination and December 2007 private 
treatment record both noted tenderness on palpation and increased 
pain with left arm motion.  The Veteran and his spouse also 
credibly testified how his disability has interfered with his 
employment and activities.  Thus, when resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that a 20 
percent rating is warranted, effective May 25, 2005.  See 
Fenderson.  

Nevertheless, the Board finds that a rating in excess of 20 
percent throughout the appeal period is not warranted because 
there is no evidence that the service-connected left pectoralis 
major muscle strain is productive of more than moderate muscle 
dysfunction.  The Veteran experienced intermittent pain of the 
left pectoralis muscle without indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side ,which is the criteria for a 
higher rating.  The most recent VA examiner specifically found 
that loss of deep fascia or muscle substance was not present.  
The examiner also found no evidence of scarring, nerve damage, 
tendon damage, bone damage or muscle herniation.  Further, there 
has been no objective finding of deformity or muscle atrophy.   
Significantly, the VA examiner characterized the Veteran's 
disability as moderate, which is the description for a 20 percent 
rating.  Further, although pain has been noted when moving the 
left arm, the medical evidence shows that the muscle injury does 
not cause any actual limitation of motion.  Accordingly, he is 
not entitled to a higher disability rating under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59; See DeLuca, 8 Vet.App. 202 
(1995).

The Board has carefully reviewed and considered the Veteran's 
statements regarding the severity of his left pectoralis major 
muscle strain.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that the disability on appeal has 
been more severe than the assigned disability rating reflects.  
Medical evidence is generally required to address questions 
requiring medical expertise; lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions 
may serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, however, the 
competent medical evidence offering detailed specific specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal; the medical evidence also 
largely contemplates the Veteran's descriptions of symptoms.  The 
lay testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the 
pertinent disability symptoms.  

In sum, the weight of the evidence demonstrates that, throughout 
the pendency of the appeal, the service-connected disability has 
remained stable overall in that it has caused no more than 
moderate muscle disability warranting a 20 percent rating.  A 
preponderance of the evidence is against a rating in excess of 20 
percent.  As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.




ORDER

A 20 percent rating, but no higher, is warranted for left 
pectoralis major muscle strain, effective May 25, 2005, subject 
to the law and regulations governing the payment of monetary 
benefits.  The appeal is granted to this extent. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


